DETAILED ACTION
Response to Arguments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed 03/18/2021.
Claims 1, 8, and 15 have been amended, claims 2, 5, 9, 12, 16, and 19 have been canceled, and no claims have been added.
In light of applicant’s amendment, previous claim rejections under 35 USC 112 with respect to claims 1, 3, 4, 6-8, 10, 11, 13-15, and 20 have been withdrawn.
Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, and 20 are pending with claims 1, 8, and 15 as independent claims.
This action is made Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 was filed after the mailing date of the Non-Final Office Action on 10/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Labaj et al. (US Patent 9,626,080) in view of Teng et al. (US 2012/0066620).

As per claim 1, a computer-implemented method (Labaj col. 1, Ln 53: "In accordance with one aspect of the invention is a method for customizing a user interface…” comprising:
at design time: defining a Use Logic Entity (ULE) and an associated ULE Configuration Element (UCE) for a particular Context (Labaj Abstract and col. 9, In 10 to col. 10, ln 16: "property files may be included in a defined hierarchy or lookup chain specifying an ordered list in which the property files are read and processed by a look-up service. The files may specify properties of UI elements denoting particular settings of the properties defining characteristics of the UI elements, such as related to the look and feel of the UI elements…The property files may be processed at runtime when executing the application thereby provided a means for modifying and customizing UI element characteristics without modifying code of the application. A UI element may be created with a default set of properties and associated values by the application within the application code. When executing the application and processing a property file, any property having a value in a property file may be used to customize or override the default value for the property as specified in the application code…the third party may brand the application for its own purpose such as, for example, to reflect the third party brand by changing displayed text so as to identify the third party, Ex.: The property files may be interpreted as the ULE because they provide display functionality that modifies UI elements of an application during runtime. The property files may be created at design time because they are created by third party separately from the application. The context may be the new look and feel for the application such branding the application); 
Labaj does not explicitly disclose but Teng, in an analogous art, does
wherein the ULE is user-transparent use logic and an embodiment of use logic for a software application and is defined by a particular form and potential for user interaction in the software application, wherein the software application is designed to represent a ULE at the level of an application user-interface, and wherein the UCE provides a user selectable representation of the ULE that can also be interacted with in order to implement various operations with respect to the ULE and the software application; (Teng discloses in [0057-0067] “In design-time, a user may use the design-time tools of the design-time environment 116 to configure and assign rules to UI elements in a view (e.g., a display of a UI) of the application 102… by using different rule expression types (e.g. decision table or formula), users of the design-time tools may determine how the context will affect UI element properties by maintaining content of a defined rule in the rule engine 112… the rule takes into consideration of context information… the context information is implemented in software data objects… the context information includes application parameters and business context available for the UI element…using the configuration tool 118, for each UI element, a user can choose a corresponding application parameter and/or business Ex.: As interpreted, the claimed Use Logic Entity may be one or more rules that a user may create at design-time utilizing the configuration tool 118 user interface, wherein the one or more rules may define or comprise a syntax and/or logic check functionality that can be correctly interpreted and processed a software application (or UI element of the software application) for a particular use such as “a flight booking application” such that “a rule may be defined as "if carrier id=LH(Lufthansa), then set the UI element as read-only" (LH may be short hand id for Lufthansa)” The rules may reasonably be interpreted as “user-transparent logic and an embodiment of use logic,” at least because they are not directly apparent to a user but their operation results in different interface elements, which by their nature enforce a particular use logic on a user.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Labaj with the teaching of Teng for “providing user interface (UI) control for software applications that can adapt to customers' needs without application developers' involvement or coding changes after the software applications have been delivered to customers.” For example, airline applications such as Lufthansa or American Airline may use the techniques to customize their software applications to their own needs or end-users such as governmental agencies, corporations, and businesses may customize the rules for UI elements to their desired needs [Teng Background, 0069, 0088, and 0090]).
Labaj further discloses at run time: placing the defined ULE and the associated UCE into the particular Context (Labaj col. 55, In 3: "Described above are techniques that may be used to customize the GUI of [an] application [viz. a particular context] when running the application ... to modify the look and feel of the application and provide the user with immediate feedback by applying and implementing the style changes." Labaj col. 17, In 38: "The developer or application code may create [Ul elements]... for use in the developer's Ul. Value changes affecting properties of such Ul elements ... utilized by the developer code (application) may be made ... at runtime ... A third party may be allowed to further customize Ul elements of the application ... at runtime [viz. placing the defined ULE and UCE into the particular Context] when executing the application. In this manner, changes (such as customized by the third 
rendering the defined ULE and the associated UCE within a graphical user interface associated with the particular Context (Labaj col. 55, In 3: "Described above are techniques that may be used to customize the GUI of [an] application [viz. 
receiving a graphical user interface manipulation event associated with either the ULE or the associated UCE for the purpose of changing particular software application use logic (Labaj col. 49, In 66: "The user may then select one of the customization options of 2310 for the Ul element 2304 to be modified[ viz. receive a graphical user interface manipulation event associated with either the ULE or the UCE], In this example, the user may select 2316 to modify the font style of the text in the Ul element 2304[ viz. Use Logic Entity]. Selection of 2316 results in display of a list or menu 2410. The menu 2410 may be identify the currently specified font style options affecting the presentation of the text in Ul element 2304 whereby the font style is currently set to normal 2410a. The user may select one or more other font style options [viz. ULE Configuration Element], [¶] ... To apply the newly selected font style options 241 Ob-241 Od, the user may select the button 2402 which results in updating Ul element 2304 to have the newly selected font style options . . . [T]he apply button 2420 may be used to apply selected options to the GUI display whereby the option settings may be stored in memory. In other words, selecting apply 2420 updates the GUI display . . ." Labaj col. 51, In 57: "When ... the user interacts with the GUI for the application . . . additional information [is] provided regarding those properties which may be modified or customized [viz. ULE Configuration Element]. The user may interact with the GUI... to facilitate modifying such properties affecting the visual aspects of the 
dynamically configuring the graphical user interface based upon at least the received graphical user interface manipulation event (Labaj col. 48, In 27: "[T]he application having the GUI with visual aspects to be customized may be executed . . . allowing the user to easily manipulate and customize [viz. configuration section] various visual aspects affecting the appearance of the GUI in real-time, save any customizations or modifications made, and then immediately update the GUI appearance based on the specified modification thereby providing the user with immediate feedback as to how their customized GUI appears .. . [H] In one embodiment, the user performing the customizations or modifications may interact with the actual GUI of the application viz. user interaction section]. The application may be launched or started in the usual mode and the user may navigate to various pages displayed in the application navigational flow, such as by selecting various links between different displayed pages." Labaj col. 49, In 66: "The user may then select one of the customization options of 2310 for the Ul element 2304 to be modified. In this example, the user may select 2316 to modify the font style of the text in the Ul element 2304 . . . The menu 2410 may . . . identify the currently specified font style . . . The user may select one or more other font style options, [¶] ... To apply the newly selected font style options 241 Ob-241 Od, the user may select the button 2402 which results in updating Ul element 2304 to have the newly selected font style options . . . [T]he apply button 2420 may be used to apply selected options to the GUI display whereby the option settings may be stored in memory. In other words, selecting apply 
Labaj does not disclose, but Teng discloses updating the particular software application use logic based upon at least the received graphical user interface manipulation event; (Teng discloses in [0067, 0074-0076] “A property of an UI element may determine its layout and/or its behavior, e.g. its dynamic behavior in dependence on the current context and/or current input data values.” It appears that utilizing the software application, during runtime, for a data value input in UI would be interpreted as “received graphical user interface manipulation event”, which it would update the software application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Labaj with the teaching of Teng for “providing user interface (UI) control for software applications that can adapt to customers' needs without application developers' involvement or coding changes after the software applications have been delivered to customers.” For example, airline applications such as Lufthansa or American Airline may use the techniques to customize their software applications to their own needs or end-users such as 

As per claim 3, the rejection of the computer-implemented method of claim 1 is incorporated and further wherein the Context is a software Application (Labaj col. 54, In 48: "When [performing] style configuration . . . the user interacts with the GUI for the application [viz. software application] with additional information provided regarding those properties which may be modified or customized. The user may interact with the GUI providing additional information and selectable Ul elements to facilitate modifying such properties affecting the visual aspects of the GUI display. The user may then see the changes applied in real time thereby viewing the effect of such modified properties on the GUI.").

As per claim 4, the rejection of the computer-implemented method of claim 3 is incorporated and further wherein the Context includes a configuration section and a user interaction section of the graphical user interface (Labaj col. 48, In 27: "[T]he application having the GUI with visual aspects to be customized may be executed . .. allowing the user to easily manipulate and customize [viz. configuration section] various visual aspects affecting the appearance of the GUI in real-time, save any customizations or modifications made, and then immediately update the GUI appearance based on the specified modification thereby providing the user with immediate feedback as to how their customized GUI appears . . . [¶] In one embodiment, the user performing the customizations or modifications may interact with 

As per claim 6, the rejection of the computer-implemented method of claim 1 is incorporated and further wherein the UCE is interacted with in the configuration section of the graphical user interface (see treatment of Claim 4).

As per claim 7, the rejection of the computer-implemented method of claim 1 is incorporated and further wherein the ULE is interacted with in the user interaction section of the graphical user interface (Labaj, e.g., Fig. 27F. See treatment of Claim 4: configuration section (e.g., ref. no. 2770) is separate from interaction section (e.g., ref. no. 2514c). Note also that configuration of button 2514c is performed by a "right click" rather than a left click: Labaj col. 51, In 35.).

As per claim 8, Claim 8 corresponds to Claim 1 and is rejected on the same grounds and based upon the same authorities as Claim 1. See Labaj col. 2, In 57 ("In accordance with another aspect of the invention is a computer readable medium comprising code stored thereon for customizing a user interface . . .") and col. 55, In 34 ("Computer-readable storage media (also referred to as computer readable media) may include, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, (DVD) or other optical storage, magnetic cassettes, magnetic 

As per claim 10, the rejection of the computer-readable medium of claim 8 is incorporated and further Claim 10 corresponds to Claim 3 and is rejected on the same grounds and based upon the same authorities as Claim 3.

As per claim 11, the rejection of the computer-readable medium of claim 10 is incorporated and further Claim 11 corresponds to Claim 4 and is rejected on the same grounds and based upon the same authorities as Claim 4.

As per claim 13, the rejection of the computer-readable medium of claim 8 is incorporated and further Claim 13 corresponds to Claim 6 and is rejected on the same grounds and based upon the same authorities as Claim 6.

As per claim 14, the rejection of the computer-readable medium of claim 8 is incorporated and further Claim 14 corresponds to Claim 7 and is rejected on the same grounds and based upon the same authorities as Claim 7.

As per claim 15, Claim 15 corresponds to Claim 1 and is rejected on the same grounds and based upon the same authorities as Claim 1. See Labaj col. 4, In 1 ("Fig. 1 is an example of embodiments of a system that may utilize the techniques 

As per claim 17, the rejection of the computer-implemented system of claim 15 is incorporated and further Claim 17 corresponds to Claim 3 and is rejected on the same grounds and based upon the same authorities as Claim 3.

As per claim 18, the rejection of the computer-implemented system of claim 17 is incorporated and further Claim 18 corresponds to Claim 4 and is rejected on the same grounds and based upon the same authorities as Claim 4.

As per claim 20, the rejection of the computer-implemented system of claim 15 is incorporated and further Claim 20 corresponds to Claim 6 and Claim 7 and is rejected on the same grounds and based upon the same authorities as Claim 6 and Claim 7.

Response to Arguments
Applicant's arguments filed 3/2/2020 have been fully considered but they are not persuasive.
Argument:
 Teng is silent with respect to, and has not been shown to teach or to suggest at least, at design time, where a "ULE is user-transparent use logic and an embodiment of use logic for a software application and is defined by a particular form and potential for user interaction in the software application" or that "a software application is designed to represent a ULE at the level of an application user-interface" as in amended claim 1.
Applicant respectfully disagree that the UI element in Labaj is a ULE as claimed. Regardless of whether Labaj’s UI element is "a default set of properties and associated values by the application within the application code" (emphasis added) (col. 9, ln. 59), the cited portions of Labaj have not been shown to teach or suggest at least a "ULE [that] is user-transparent use logic and an embodiment of use logic for a software application and is defined by a particular form and potential for user interaction in the software application," as amended claim 1.
Response: Labaj and Teng teach ULE created at design time to modify UCE in a software application in runtime. Labaj  teaches more about modifying, by ULE, the software application UCE at runtime whereas Teng’s teaching provides more emphasis on design time for creating rules/ULE to be utilized to change UI elements or UCE in runtime. New mapping and/or explanations have been added as explained in the detailed rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        03/18/2021

/SHAHID K KHAN/Examiner, Art Unit 2178